Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 8/17/2022 with respect to claim(s) 1-18 regarding claims rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based on the amendments, newly discovered prior arts, Becker US 20150085301 and Farlow US 20150158182, will be used in combination with prior arts cited in the previous office action.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Metzler US 20140046589” in view of “Uffenkamp US 20080174789”, further in view of “Becker US 20150085301”.
As to claim 1, Metzler teaches “A system for automated surveying of motor 
vehicles (Figures 2 & 4, #20; [0001]; [0096]), the system comprising a measuring unit having a scanning unit that includes a laser scanner on the base support so as to be adjustable in height and tiltable relative thereto (Figure 2, #21; [0044] teaches “The scanning travel and the scanning time can be adjusted and/or whereby the movement and orientation of the air vehicle and/or the scanning device can be determined and/or adjusted”; [0053]; [0054] teaches “The geodetic measuring device can thereby comprise a radiation source for generating an optical measurement beam for distance measurement, a base defining a vertical axis and a beam deflection unit for emission of the measurement beam and for reception of at least part of the measurement beam reflected at the reflector, wherein for orientation of an optical target axis the beam deflection unit can be pivoted by motor relative to the base about the vertical axis and a tilt axis essentially orthogonal to the vertical axis”; [0056]; [0085]; i.e., the air vehicle has a scanner and the height and the tilting of the scanner along with the air vehicle can be adjusted) for contactless and/or tactile 3D detection of the geometry of the motor vehicle bodywork and/or surveying of the motor vehicle (Figure 1, #53, #60; [0005] teaches “To reduce the measuring time for this purpose an optical measurement sensor can be used for contactless measurement. Such an optical surface measuring system can in general comprise a measuring system employing image sequences to determine 3D coordinates or an optical scanner”; [0111]), a travel unit for moving and orienting the measuring unit (Figure 2, #25]), and a central control unit for automatically controlling the measuring unit and orienting the scanning unit relative to the motor vehicle (Figure 2, #20, #25, #60; [0021]; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement, in particular continuously determined, and/or on a measuring distance to the object surface that can be determined using the scanner”); the central control unit directly comparing recorded actual data with vehicle-specific target data ([0003] teaches “By scanning defined object positions or by retraction from parts of the surface the shape and dimensions of the object can be recorded, compared with target values determined in advance for this purpose and any deviations from the target values can be determined”; [0021]; [0022]; [0039]; [0042]; [0044]) .”
	Metzler does not explicitly teach “a compact and substantially self-sufficient measuring unit having a base support; and a scanning unit that includes a laser scanner arranged on the base support”.
	Becker teaches “a compact and substantially self-sufficient measuring unit having a base support (Figures 1 & 2, #14; [0003]; [0018]); and a scanning unit that includes a laser scanner arranged on the base support so as to be adjustable in height and tiltable relative thereto (Figures 1 & 2, #10; [0004]; [0018] teaches “As shown in FIGS. 1 and 2, a laser scanner 10 is provided as a device for optically scanning and measuring an environment of the laser scanner 10. The laser scanner 10 has a measuring head 12 and a base 14. The measuring head 12 is mounted on the base 14 as a unit that can be rotated about a vertical axis. The measuring head 12 has a mirror 16, which can be rotated about a horizontal axis”; [0022]; [0025] teaches “the laser scanner 10 is moved to a plurality of scan centers Ci on a mobile tripod T. The process of placing the scans collected at the different Ci locations in a common coordinate system is referred to as registration”; [0026]; i.e., the laser scanner has a measuring head and mounted on a base, and the laser scanner can rotate about a vertical axis and a horizontal axis. The scanner can measure angles in 3D coordinates, and therefore, it should be tiltable to the measuring object. The laser scanner is also mount on a mobile tripod, and therefore,  the scanner would be adjustable in height along with the tripod).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Becker into Metzler. This combination would improve accuracy and reduce post-processing time for the making of laser scanner measurements, and improve in determining scanner movement and 
provide dimensional information in all three dimensions (Becker, [0006], [0007], [0017]).
	Metzler in view of Becker does not explicitly teach “surveying of the chassis of the motor vehicle”.
	Uffenkamp teaches “surveying of the chassis of the motor vehicle ([0001] teaches “a method for optical chassis measurement at a testing station, in which radiation reflected against a surface structure of a vehicle, including at least one
wheel and a chassis opening surrounding it, is detected by a measuring device by means of a corresponding sensor system and, through evaluation of position data acquired from the detected radiation, at least the wheel plane and the wheel
center point are determined”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Uffenkamp into Metzler in view of Becker. This combination would reduce the measuring time and provide an accurate and a reliable optical measurement of the chassis of the motor vehicle.

As to claim 2, the combination of Metzler, Becker and Uffenkamp teaches the 
claimed limitations as discussed in Claim 1.
	Metzler teaches “the scanning unit is designed to optically detect the geometry of the motor vehicle, in particular comprises a laser scanner ([0080]; [0111]).”
 	Metzler in view of Becker does not explicitly teach “the motor vehicle bodywork and/or survey the chassis”.
	Uffenkamp teaches “detect the geometry of the motor vehicle bodywork and/or survey the chassis ([0001] teaches “a method for optical chassis measurement at a testing station, in which radiation reflected against a surface structure of a vehicle, including at least one wheel and a chassis opening surrounding it, is detected by a measuring device by means of a corresponding sensor system and, through evaluation of position data acquired from the detected radiation, at least the wheel plane and the wheel center point are determined”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Becker into Metzler in view of Becker. This combination would reduce the measuring time and provide an accurate and a reliable optical measurement of the chassis of the motor vehicle.

	As to claim 3, the combination of Metzler, Becker and Uffenkamp teaches the claimed  limitations as discussed in Claim 1.
	Metzler teaches “the control unit is connected to a communication unit for transmitting the motor vehicle data and/or scan data (Figure 2, #35; [0038]; [0098]; [0114] of Metzler teaches “the air vehicle can be controlled using the signals 35 sent from the laser tracker 30 to the air vehicle, wherein a distance, a position and an orientation of the air vehicle 30 relative to the object 60 can be taken into account for control purposes”).”

	As to claim 10, the combination of Metzler, Becker and Uffenkamp teaches system according to claim 2.
	Metzler teaches “the control unit is connected to a communication unit for transmitting the motor vehicle data and/or scan data (Figure 2, #35; [0038]; [0098]; [0114] of Metzler teaches “the air vehicle can be controlled using the signals 35 sent from the laser tracker 30 to the air vehicle, wherein a distance, a position and an orientation of the air vehicle 30 relative to the object 60 can be taken into account for control purposes”).”

	As to claim 16, Metzler teaches “A system for automated surveying of motor vehicles, the system including a measuring unit (Figures 2 & 4, #20; [0001]; [0096]) comprising - a scanning unit for 4868-6311-4797.1-5- contactless and/or tactile 3D detection of the geometry of the motor vehicle bodywork (Figure 1, #53, #60; Figure 2, #21; [0005] teaches “To reduce the measuring time for this purpose an optical measurement sensor can be used for contactless measurement. Such an optical surface measuring system can in general comprise a measuring system employing image sequences to determine 3D coordinates or an optical scanner”; [0053]; [0111]), a travel unit for moving and orienting the measuring unit (Figure 2, #25]), and a central control unit for automatically controlling the measuring unit and orienting the scanning unit relative to the motor vehicle (Figure 2, #20, #25, #60; [0021]; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement, in particular continuously determined, and/or on a measuring distance to the object surface that can be determined using the scanner”).”
	Metzler does not explicitly teach “surveying of the chassis of the motor vehicle”.
	Uffenkamp teaches “surveying of the chassis of the motor vehicle ([0001] teaches “a method for optical chassis measurement at a testing station, in which radiation reflected against a surface structure of a vehicle, including at least one
wheel and a chassis opening surrounding it, is detected by a measuring device by means of a corresponding sensor system and, through evaluation of position data acquired from the detected radiation, at least the wheel plane and the wheel
center point are determined”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Uffenkamp into Metzler. This combination would reduce the measuring time and provide an accurate and a reliable optical measurement of the chassis of the motor vehicle.
	Metzler in view of Uffenkamp not explicitly teach “the control unit is connected to a communication unit by which data required for the measuring procedure is configured to be retrieved wirelessly from an external database”.
	Becker teaches “the control unit is connected to a communication unit by which data required for the measuring procedure is configured to be retrieved wirelessly from an external database ([0021]; [0023] teaches “Connection between the laser scanner, parts of the control and evaluation unit which are arranged outside the measuring head, where appropriate, a display unit on a computer which is connected to the laser scanner, where appropriate, further computers which are incorporated in the system and the SU, can be carried out by wire or wireless, for example by a WLAN”; [0040]; i.e., the computer can store data, and can be accessed wirelessly, and therefore, the data required for the measuring procedure would be able to retrieve wirelessly from an external computer).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Becker into Metzler in view of Uffenkamp. This combination would improve accuracy and reduce post-processing time for the making of laser scanner measurements, and improve in determining scanner movement and provide dimensional information in all three dimensions (Becker, [0006], [0007], [0017]).

	Claims 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Metzler US 20140046589” in view of “Becker US 20150085301” and 
 “Uffenkamp US 20080174789”, further in view of “Barcin US 20210197841”. 
As to claim 4, the combination of Metzler, Becker and Uffenkamp teaches the 
claimed limitations as discussed in Claim 1.
	Metzler teaches “orienting vehicle sensors and/or cameras ([0045]; [0101] teaches “the orientation of the scanning unit relative to an object to be measured can be adjusted and the measuring conditions can be adapted. Orientation means can be provided on an air vehicle for this purpose, using which orientation of the scanning unit can be achieved. For determining the orientation of the air vehicle relative to the object, which is a prerequisite for targeted scanner alignment, other sensors”).”
Metzler in view of Becker and Uffenkamp does not explicitly teach “the 
measuring unit comprises an orientation element for the motor vehicle”.
Barcin teaches “the measuring unit comprises an orientation element for the 
motor vehicle ([0017]; 0025] teaches “The at least one sensor may be situated at different positions, in particular also at the ceiling above the vehicle”; [0038]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Barcin into Metzler in view of Becker and Uffenkamp. This combination would optimize the accuracy of a measurement of the body of the motor vehicle.
	
As to claim 5, the combination of Metzler, Becker, Uffenkamp and Barcin teaches 
the claimed limitations as discussed in Claim 4.
	Metzler teaches “The system according to claim, wherein characterized in that the orientation element is adjustably arranged ([0044] teaches “the scanning strips can be at least partly overlapped depending on the flight path, whereby the scanning accuracy, the scanning travel and the scanning time can be adjusted and/or whereby the movement and orientation of the air vehicle and/or the scanning device can be determined and/or adjusted using an analysis of an overlapping region of the scanning strips, in particular by image processing”; [0085]; [0101]).”
	Metzler in view of Becker and Uffenkamp does not explicitly teach “the orientation element is adjustably arranged on the measuring unit”.
	Barcin teaches “the orientation element is adjustably arranged on the measuring unit (Figure 1, #6; [0037] teaches “Beam 6 is mounted so as to be rotatable about an axis B, which is oriented orthogonally with respect to the plane of measuring station 2. By swiveling about axis B, it is possible to orient beam 6 so that it is at a right angle with respect to longitudinal driving axis A of vehicle 4. Calibrating device 6 has a positioning device 14, which is designed to swivel beam 6, and at least one sensor 10, which detects the position and the alignment of vehicle 4”; [0038]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Barcin into Metzler in view of Becker and Uffenkamp. This combination would optimize the accuracy of a measurement of the alignment and position of the motor vehicle (Barcin, [0028]).

As to claim 6, the combination of Metzler, Becker and Uffenkamp teaches the 
claimed limitations as discussed in Claim 1.
Metzler teaches “The system according to claim, wherein characterized in that 
the measuring unit (Figure 1, #50, #51, #52, #53) comprises a position detection unit connected to the travel unit for determining the position of the scanning unit (Figure 2, #20, #21; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”) and/or orientation element relative to the sensors and/or cameras ([0101] teaches “the orientation of the scanning unit relative to an object to be measured can be adjusted and the measuring conditions can be adapted. Orientation means can be provided on an air vehicle for this purpose, using which orientation of the scanning unit can be achieved. For determining the orientation of the air vehicle relative to the object, which is a prerequisite for targeted scanner alignment, other sensors”; [0111]).”
	Metzler in view of Becker and Uffenkamp does not explicitly teach “orientation element relative to the motor vehicle and/or the vehicle sensors and/or cameras”.
Barcin teaches “orientation element relative to the motor vehicle and/or the 
vehicle sensors and/or cameras (Figure 1; [0037]; [0038] teaches “The data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle, with respect to vehicle 4. Sensor 10 may be developed in particular as camera 10”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Barcin into Metzler in view of Becker and Uffenkamp. This combination would optimize the accuracy of a measurement of the alignment and position of the motor vehicle (Barcin, [0028]).

As to claim 11, the combination of Metzler, Becker and Uffenkamp teaches the 
claimed limitations as discussed in Claim 2.
	Metzler teaches “the measuring unit comprises an orientation element for orienting sensors and/or cameras ([0045]; [0101] teaches “the orientation of the scanning unit relative to an object to be measured can be adjusted and the measuring conditions can be adapted. Orientation means can be provided on an air vehicle for this purpose, using which orientation of the scanning unit can be achieved. For determining the orientation of the air vehicle relative to the object, which is a prerequisite for targeted scanner alignment, other sensors”).”
	Metzler in view of Becker and Uffenkamp does not explicitly teaches “an orientation element for orienting vehicle sensors and/or cameras on the motor vehicle”.
Barcin teaches “an orientation element for orienting vehicle sensors and/or 
cameras on the motor vehicle ([0025] teaches “The at least one sensor may be situated at different positions, in particular also at the ceiling above the vehicle”; [0038]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Barcin into Metzler in view of Becker and Uffenkamp. This combination would optimize the accuracy of a determination of the position of the motor vehicle.

As to claim 12, the combination of Metzler, Becker, Uffenkamp and Barcin 
teaches the  claimed limitations as discussed in Claim 5.
	Metzler teaches “a position detection unit connected to the travel unit for determining the position of the scanning unit (Figure 2, #20, #21; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”) and/or orientation element relative to the sensors and/or cameras ([0101] teaches “the orientation of the scanning unit relative to an object to be measured can be adjusted and the measuring conditions can be adapted. Orientation means can be provided on an air vehicle for this purpose, using which orientation of the scanning unit can be achieved. For determining the orientation of the air vehicle relative to the object, which is a prerequisite for targeted scanner alignment, other sensors”; [0111]).”
	Metzler in view of Becker and Uffenkamp does not explicitly teach “orientation element relative to the motor vehicle and/or the vehicle sensors and/or cameras”.
Barcin teaches “orientation element relative to the motor vehicle and/or the 
vehicle sensors and/or cameras (Figure 1; [0037]; [0038] teaches “The data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle, with respect to vehicle 4. Sensor 10 may be developed in particular as camera 10”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Barcin into Metzler in view of Becker and Uffenkamp. This combination would optimize the accuracy of a measurement of the alignment and position of the motor vehicle (Barcin, [0028]).

	Claims 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Metzler US 20140046589” in view of “Becker US 20150085301” and 
 “Uffenkamp US 20080174789”,  in further view of “Herrmann DE 1020141066461”. 
As to claim 7, the combination of Metzler, Becker and Uffenkamp teaches the 
claimed limitations as discussed in Claim 1.
Metzler teaches “The system according to claim, comprising 
characterized by the position detection unit for determining the position of the measuring unit within the travel range thereof (Figure 4, #70a, #70b; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”; [0026]; [0032]).”
Metzler in view of Becker and Uffenkamp does not explicitly teach 
“referencing means that can be detected by the position detection unit”.
Herrmann teaches “referencing means that can be detected by the 
position detection unit (Figure 1, #12; [0032] teaches “A further image recording unit 11 can be carried by the flange of the industrial robot 3 and is provided to record a large number of photogrammetric measuring marks 12 which are arranged on the body 1 or in a stationary manner in the vicinity of the body 1. The evaluation unit 8 is then set up to photogrammetrically measure the reference marks 12 recorded with a large number of images”; [0036]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Herrmann into Metzler in view of Becker and Uffenkamp. This combination would optimize the accuracy of a measurement of the body of the car.

As to claim 8, the combination of Metzler, Becker, Uffenkamp and Herrmann 
teaches the claimed limitations as discussed in Claim 7.
Metzler teaches “the referencing means comprise markings that can be detected 
by means of the position detection unit (Figure 4, #70a, #70b).”
	Metzler in view of Becker and Uffenkamp does not explicitly teach “markings that can be optically detected”.
	Herrmann teaches “the referencing means comprise markings that can be optically detected (Figure 1, #12; [0032] teaches “A further image recording unit 11 can be carried by the flange of the industrial robot 3 and is provided to record a large number of photogrammetric measuring marks 12 which are arranged on the body 1 or in a stationary manner in the vicinity of the body 1. The evaluation unit 8 is then set up to photogrammetrically measure the reference marks 12 recorded with a large number of images”; [0036]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Herrmann into Metzler in view of Becker and Uffenkamp. This combination would optimize the accuracy of a measurement of the body of the car.

As to claim 9, the combination of Metzler, Becker,  Uffenkamp and Herrmann 
teaches the claimed limitations as discussed in Claim 7.
Metzler teaches “the referencing means (Figure 4, #70a, #70b).”
	Metzler in view of Becker and Uffenkamp does not explicitly teach “the referencing means are arranged in the floor and/or ceiling region”.
	Herrmann teaches “the referencing means are arranged in the floor and/or ceiling region (Figure 1, #12; [0025] teaches “In a preferred embodiment, on the object and/or on a device (e.g. B. an object-bearing platform/floor stationary to the object) placed photogrammetric measurement marks”; [0032]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Herrmann into Metzler in view of Becker and Uffenkamp. This combination would optimize the accuracy of a measurement of the body of the car.

	As to claim 13, the combination of Metzler, Becker and Uffenkamp teaches the 
claimed limitations as discussed in Claim 2.
Metzler teaches “determining the position of the measuring unit within the travel 
range thereof (Figure 4, #70a, #70b; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”; [0026]; [0032]).”
	Metzler in view of Becker and Uffenkamp does not explicitly teach “referencing means that can be detected by the position detection unit”.
Herrmann teaches “referencing means that can be detected by the position 
detection unit (Figure 1, #12; [0032] teaches “A further image recording unit 11 can be carried by the flange of the industrial robot 3 and is provided to record a large number of photogrammetric measuring marks 12 which are arranged on the body 1 or in a stationary manner in the vicinity of the body 1. The evaluation unit 8 is then set up to photogrammetrically measure the reference marks 12 recorded with a large number of images”; [0036]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Herrmann into Metzler in view of Becker and Uffenkamp. This combination would optimize the accuracy of a measurement of the body of the car.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Metzler US 20140046589” in view of “Becker US 20150085301”, “Uffenkamp US 20080174789” and “Barcin US 20210197841”, in further view of “Herrmann DE 1020141066461”. 
As to claim 14, the combination of Metzler, Becker, Uffenkamp and Barcin 
teaches the claimed limitations as discussed in Claim 4.
Metzler teaches “determining the position of the measuring unit within the travel 
range thereof (Figure 4, #70a, #70b; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”; [0026]; [0032]).”
Metzler in view of Becker, Uffenkamp and Barcin does not explicitly 
teach “referencing means that can be detected by the position detection unit”.
Herrmann teaches “referencing means that can be detected by the 
position detection unit (Figure 1, #12; [0032] teaches “A further image recording unit 11 can be carried by the flange of the industrial robot 3 and is provided to record a large number of photogrammetric measuring marks 12 which are arranged on the body 1 or in a stationary manner in the vicinity of the body 1. The evaluation unit 8 is then set up to photogrammetrically measure the reference marks 12 recorded with a large number of images”; [0036]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Herrmann into Metzler in view of Becker, Uffenkamp and Barcin. This combination would optimize the accuracy of a measurement of the body of the car.

	Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Metzler US 20140046589” in view of “Uffenkamp US 20080174789” and “Becker US 20150085301”, in further view of “Farlow US 20150158182”. 
	As to claim 15, Metzler teaches “A system for automated surveying of motor vehicles, the system including a measuring unit (Figures 2 & 4, #20; [0001]; [0096]) comprising - a scanning unit for contactless and/or tactile 3D detection of the geometry of the motor vehicle bodywork (Figure 1, #53, #60; Figure 2, #21; [0005] teaches “To reduce the measuring time for this purpose an optical measurement sensor can be used for contactless measurement. Such an optical surface measuring system can in general comprise a measuring system employing image sequences to determine 3D coordinates or an optical scanner”; [0053]; [0111]), a travel unit for moving and orienting the measuring unit (Figure 2, #25]), and a central control unit for automatically controlling the measuring unit and orienting the scanning unit relative to the motor vehicle (Figure 2, #20, #25, #60; [0021]; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement, in particular continuously determined, and/or on a measuring distance to the object surface that can be determined using the scanner”).”
	Metzler does not explicitly teach “surveying of the chassis of the motor vehicle”.
	Uffenkamp teaches “surveying of the chassis of the motor vehicle ([0001] teaches “a method for optical chassis measurement at a testing station, in which radiation reflected against a surface structure of a vehicle, including at least one
wheel and a chassis opening surrounding it, is detected by a measuring device by means of a corresponding sensor system and, through evaluation of position data acquired from the detected radiation, at least the wheel plane and the wheel
center point are determined”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Uffenkamp into Metzler. This combination would reduce the measuring time and provide an accurate and a reliable optical measurement of the chassis of the motor vehicle.
	Metzler in view of Uffenkamp not explicitly teach “the travel unit includes a chassis having an electromotive drive connected to rollers that enable freely positioning of the measuring unit in a space of a workshop relative to the vehicle”.
	Becker teaches “the travel unit includes a chassis connected to rollers that enable freely positioning of the measuring unit in a space of a workshop relative to the vehicle (Figures 1 & 2, #14, Figure 4; [0018]; [0030]; [0034] teaches “With the helical mode, the laser scanner 10 is mounted on a trolley W, wherein the measuring head 12 is
fixed relative to the base 14”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Becker into Metzler in view of Uffenkamp. This combination would improve accuracy and reduce post-processing time for the making of laser scanner measurements, and improve in determining scanner movement and provide dimensional information in all three dimensions (Becker, [0006], [0007], [0017]).
	Metzler in view of Uffenkamp and Becker not explicitly teach “the travel unit includes a chassis having an electromotive drive connected to rollers”.
	Farlow teaches “the travel unit includes a chassis having an electromotive drive connected to rollers (Figure 3, #210a, #210b, #210c, #440; [0070] teaches “the drive system 200 includes first, second, and third drive wheels 210a, 210b, 210c equally spaced (i.e., trilaterally symmetric) about the vertical axis Z (e.g., 120 degrees apart); however, other arrangements are possible as well”; [0105]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Farlow into Metzler in view of Uffenkamp and Becker. This combination would improve mapping and motion control and depth measurements of the 3-D images (Farlow, [0112], [0166]).

As to claim 17, the combination of Metzler, Uffenkamp, Becker and Farlow
teaches the claimed limitations as discussed in Claim 15.
	Metzler teaches “the measuring unit is moved by the central control unit of the measuring unit (Figure 1, #53; Figure 2, #21; Figure 3, #21, #40; [0021]; [0022]; [0118]), the scanning unit including a laser scanner arranged on a base support of the measuring unit so as to be adjustable in height and tiltable (Figure 2, #21; [0005]; [0044] teaches “The scanning travel and the scanning time can be adjusted and/or whereby the movement and orientation of the air vehicle and/or the scanning device can be determined and/or adjusted”; [0053]; [0054] teaches “The geodetic measuring device can thereby comprise a radiation source for generating an optical measurement beam for distance measurement, a base defining a vertical axis and a beam deflection unit for emission of the measurement beam and for reception of at least part of the measurement beam reflected at the reflector, wherein for orientation of an optical target axis the beam deflection unit can be pivoted by motor relative to the base about the vertical axis and a tilt axis essentially orthogonal to the vertical axis”; [0056]; [0085]; i.e., the air vehicle has a scanner and the height and the tilting of the scanner along with the air vehicle can be adjusted), the central control unit causing the measuring unit to move in an automated manner around the motor vehicle in a predefined manner depending on a type of the motor vehicle (Figure 2, #20, #25, #60; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement, in particular continuously determined, and/or on a measuring distance to the object surface that can be determined using the scanner”).”
	Metzler in view of Uffenkamp and Farlow not explicitly teach “the measuring unit is moved on the rollers by the central control unit of the measuring unit; and a laser scanner arranged on a base support of the measuring unit so as to be adjustable in height and tiltable relative to the base support”.
	Becker teaches ““the measuring unit is moved on the rollers by the central control unit of the measuring unit (Figure 4; [0030]; [0034] teaches “With the helical mode, the laser scanner 10 is mounted on a trolley W, wherein the measuring head 12 is fixed relative to the base 14”); a laser scanner arranged on a base support of the measuring unit so as to be adjustable in height and tiltable relative to the base support (Figures 1 & 2, #10; [0004]; [0018] teaches “As shown in FIGS. 1 and 2, a laser scanner 10 is provided as a device for optically scanning and measuring an environment of the laser scanner 10. The laser scanner 10 has a measuring head 12 and a base 14. The measuring head 12 is mounted on the base 14 as a unit that can be rotated about a vertical axis. The measuring head 12 has a mirror 16, which can be rotated about a horizontal axis”; [0022]; [0025] teaches “the laser scanner 10 is moved to a plurality of scan centers Ci on a mobile tripod T. The process of placing the scans collected at the different Ci locations in a common coordinate system is referred to as registration”; [0026]; i.e., the laser scanner has a measuring head and mounted on a base, and the laser scanner can rotate about a vertical axis and a horizontal axis. The scanner can measure angles in 3D coordinates, and therefore, it should be tiltable to the measuring object. The laser scanner is also mount on a mobile tripod, and therefore,  the scanner would be adjustable in height along with the tripod); and the measuring unit to move in an automated manner driven by the electromotive drive around the motor vehicle (Figures 1 & 2, #14, Figure 4; [0018]; [0030]; [0034] teaches “With the helical mode, the laser scanner 10 is mounted on a trolley W, wherein the measuring head 12 is fixed relative to the base 14”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Becker into Metzler in view of Uffenkamp and Farlow. This combination would improve accuracy and reduce post-processing time for the making of laser scanner measurements, and improve in determining scanner movement and provide dimensional information in all three dimensions (Becker, [0006], [0007], [0017]).

As to claim 18, the combination of Metzler, Uffenkamp, Becker and Farlow
teaches the claimed limitations as discussed in Claim 17.
	Metzler teaches “the measuring unit includes an orientation element adjustably arranged on the measuring unit for orienting a vehicle sensor or a camera on the motor vehicle (Figure 1, #23; Figures 2 & 3, #21; [0042]; [0053]; [0118]), the measuring unit further including a position detection unit connected to the travel unit and configured to determine the position of the orientation element relative to the vehicle sensor or the camera to precisely position the vehicle sensor or the camera in relation to the motor vehicle bodywork ((Figure 1, #23; Figures 2 & 3, #21; Figure 4, #27; [0098]; [0118])).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863       


/SON T LE/Primary Examiner, Art Unit 2863